ELLISON, J.
Plaintiff instituted this action against the three defendants as partners. His claim is based on an account for photographs alleged to have been taken by him and furnished to defendants at their request. He obtained judgment in the circuit court for $489, and defendant Epperson alone appealed.
Each of the defendants filed an answer denying the partnership under oath. Defendant Epperson admitted getting photographs of the value of seven dollars, which sum he tendered and for which he offered to permit judgment. The principal controversy here relates to the attempt to make out defendant Epperson’s liability by reason of a partnership. It appears' that defendants *575Winning and Rndd were associated together as partners and that among other matters of partnership was a contract which Rudd had made with the Missouri, Kansas & Texas Terminal Company whereby they were to do a large amount of grading of certain lands in Rosedale, Kansas. That they needed financial assistance to carry out their contract and called upon Epperson to furnish it. The result was a written contract between them, of some length and detail, which was intended to secure Epperson in the advances he should make, by putting the title of the Winning & Rudd partnership property in him as a trustee and further securing, to him for such advances a bonus of $3,000 and a certain part of the profit which Winning & Rudd should make out of the contract. We need not set out the contract in full; suffice it to say the trial court rightly held that it did not constitute Epperson a partner, and the case was thus left and could, properly, only be considered from the standpoint of a partnership as to third persons by estoppel.
Thus considered, it is apparent that it was nnt correctly submitted to the jury by the instructions. In the first place we have the court declaring to the jury by defendant’s instruction No. 4, that there was no partnership in fact with Epperson, thus, as just written, properly holding that the contract did not constitute him a partner, and that he could only be held liable by conduct such as to lead plaintiff to believe he was a partner. Yet plaintiff obtained an instruction, No. 1, submitting the case upon the ground of an actual partnership, thus, in that way, affirming that the contract itself was one of partnership. The instructions were con-, fusing and the fact that the one for defendant was right does not cure the error of plaintiff’s. [Wojtylak v. Coal Co., 188 Mo. 260; Baer v. Lisman, 85 Mo. App. 317.]
The latter instruction was furthermore erroneous in informing the jury that under certain arrangements between defendants “they were prima-facie partners,” *576and then, on that basis, proceeding to direct them, in absolute terms, to find for plaintiff if either of defendants ordered the photographs. To say that defendants were only prima-facie partners is nothing more than to say they were partners unless their relationship was explained. That is to say, they were partners if nothing more was shown. But the case was filled with explanatory evidence and it was therefore highly prejudicial to base an absolute direction on a mere showing of one side of the controversy. The effect of the instruction could not have been less than to direct a verdict for plaintiff on the written contract.
There was also error in giving plaintiff’s instruction No. 4, wherein the jury were told that if plaintiff had no knowledge of the existence of the written contract when he did the work sued for, then it should not be considered by them in making a verdict. As explained by the trial court when it was introduced, the contract was made proper evidence for defendant by the course of the evidence as drawn out by plaintiff. It was proper evidence as tending to explain the connection which Epperson had with the other defendants; and as tending to show that his connection and association with them was for other purposes than partnership. [Scholtz v. Freund, 128 Mich. 72.]
Defendant asked and was refused an instruction (No. 7) in which it was declared that any holding out by defendant Epperson as a partner must have been known to plaintiff and relied upon by him before contracting the pictures sued for and that knowledge obtained after that could not affect the case. The theory of holding oneself out as a partner when in point of fact he is not as between himself and those charged to be his copartners, is that he has, by conduct, led persons dealing with the supposed partners into the belief that a partnership existed. Matters leading to this belief must, of course, have transpired before the belief became fixed in the creditor’s mind. The instruction should have been *577given. [Rimel v. Hays, 83 Mo. 200; Gamble v. Grether, 108 Mo. App. l. c. 343.]
We have been cited by plaintiff to tbe cases of Bennett v. Mining Co., 110 Mo. App. 317, and Tamblyn v. Scott, 111 Mo. App. 49, but we do not see where they apply to tbe case at bar.
Defendant has suggested that there was no evidence whatever of a partnership. This excludes any reasonable inference to be drawn from tbe evidence. After consideration we feel we would not be justified in so ruling. Tbe case, if tried again, should be on tbe question whether defendant by a course of conduct, before tbe contract, led plaintiff to believe be was a partner. Tbe judgment is reversed and cause remanded.
All concur.